Citation Nr: 0823551	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for dental treatment. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
superficial abrasion under the tongue. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1959 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and September 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan which denied the veteran's 
claims. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In a January 2008 statement, the veteran requested a hearing 
before a Decision Review Officer (DRO).  Such a hearing has 
not been scheduled.  

The record indicates that the veteran's case was not 
certified to the Board for appellate review until April 2008.  
Any potential limitations on hearings described under 
38 C.F.R. § 20.1304 are therefore not for application.  
Accordingly, the veteran's request is governed by 38 C.F.R. 
§ 3.103(c), and the veteran is entitled to a hearing. A 
remand of the case for this purpose is therefore required. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

Pursuant to his request, VBA should 
schedule the veteran for a local hearing 
with a Decision Review Officer.  The 
veteran should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record, 
with a copy to his representative. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




